Citation Nr: 0526849	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant is the widow of a deceased veteran of World War 
II.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  This case was last before the Board in October 
2003, when it was remanded to the Appeals Management Center 
(AMC) for further development which has now been completed.  

The appellant also claims that negligent VA medical treatment 
in February 2000 caused the veteran to develop fatal colon 
cancer, thereby entitling her to dependency and indemnity 
compensation.  This is a separate claim that has not been 
formally adjudicated by the RO.  Therefore, it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was 
established for psychoneurotic anxiety, rated at a 
noncompensable level since 1955.  

2.  The veteran died at the age of 87 in March 2001 as a 
result of pneumonia due to or as a consequence of senile 
(vascular) dementia.

3.  Neither pneumonia nor dementia was present in service or 
until many years after service, and neither pneumonia nor 
dementia was etiologically related to service or to service-
connected disability.  


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is not established.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002)] 
and the regulations implementing the VCAA [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify a 
claimant and the claimant's representative, if any, of any 
information, including any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of this notice, VA is to specifically 
inform the claimant and the representative, if any, of which 
portion, if any, of the necessary evidence must be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant to submit any pertinent 
evidence in the claimant's possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the AMC or the 
RO has notified the appellant of the evidence and information 
needed to substantiate the current claim, the information she 
should provide to enable VA to obtain evidence on her behalf, 
the assistance that VA would provide to obtain evidence on 
her behalf, and the evidence that the appellant should submit 
if she did not desire VA to obtain the evidence on her 
behalf.  See, e.g., the letters addressed to the appellant by 
the AMC dated May 14, 2004, and January 25, 2005.  In these 
letters, the AMC specifically informed the appellant of the 
current status of her claim and of the evidence already of 
record in support of that claim, and of what the evidence 
must show in order to support the claim.  The appellant was 
also asked to inform the AMC of any additional evidence which 
she thought would support her claim, so that the AMC could 
attempt to obtain this additional evidence for her.  In both 
the May 2004 and January 2005 letters, the appellant was 
specifically requested to submit any pertinent evidence in 
her possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, extensive VA and private medical records have been 
obtained.  Neither the appellant nor her representative has 
identified any additional evidence which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence or information.  The 
appellant specified in February 2005 that she had no 
additional evidence to submit in support of her claim.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in May 2001.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claim was last adjudicated 
in May 2005 after the final VCAA letter was issued in January 
2005 without an affirmative response from the appellant or 
her representative.  There is no indication or reason to 
believe that that the ultimate decision of the AMC or the RO 
on the merits of this claim would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that any procedural errors in the development and 
consideration of this claim be the RO or the AMC were 
insignificant and non prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.  

II.  Analysis

Under the law, service connection can be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular disease to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2004).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In late March 2001, the veteran died at the age of 87 at the 
nursing home to which he had been admitted in August 2000.  
The official Certificate of Death states that he died as a 
result of pneumonia due to or as a consequence of senile 
dementia.  No contributory cause of death was certified, and 
no autopsy was performed.  The relevant medical records 
indicate that the fatal pneumonia had its onset no more than 
several months prior to the veteran's death.  

During his lifetime, the veteran established entitlement to 
service connection for an anxiety neurosis associated with 
multiple somatic complaints.  This disability had been rated 
at the noncompensable level since January 1955.  

The service medical records are negative for evidence of 
pneumonia or dementia.  The veteran's fatal dementia was 
initially diagnosed at a VA hospital in June 1998, more than 
50 years after his discharge from active service in August 
1945.  The medical history given by various family members at 
that time and later did not reflect the onset of symptoms 
associated with dementia earlier than 1995.  Other VA and 
private medical records indicate that the veteran's senile 
dementia was vascular in origin, and it was associated both 
with the ageing process and with several strokes which the 
veteran had suffered in his old age, many years after 
service.  There is no competent medical evidence of record to 
indicate that the veteran's fatal dementia was etiologically 
related to any event in service or to the service-connected 
psychoneurosis.  

The appellant feels that the service-connected anxiety 
neurosis contributed to the veteran's death.  However, the 
relevant medical records do not indicate that this disability 
was especially active during the veteran's final years, 
having been overwhelmed by the subsequent postservice onset 
of senile vascular dementia; and it had been rated at the 
noncompensable level for more than 40 years prior to the 
veteran's death.  Neither the relevant medical records, the 
Certificate of Death, nor any other medical evidence of 
record indicates that the service-connected anxiety neurosis 
played any role in the veteran's death.  

In general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Although the appellant has been asked to submit 
medical evidence to support her contentions, she has not done 
so.  

The Board has also considered the doctrine of reasonable 
doubt in reaching this decision, but has determined that it 
is not applicable to this claim because the preponderance of 
the evidence is against the claim.  Accordingly, this appeal 
will be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


